Citation Nr: 1433823	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  07-34 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative joint disease (DJD) and degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the claim sought.

In January 2010, September 2011, and August 2012, the Board remanded the Veteran's claim to the RO for additional development.  The claim is again before the Board for appellate review.

In November 2013, the Board referred this case for a medical expert opinion with the Veterans Health Administration (VHA).  In December 2013, the Board received a VHA medical opinion from a Division Chief of Neurosurgery.  The Veteran was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed low back disabilities, to include DJD and DDD, manifested during, or as a result of, active military service, or manifested to a compensable degree within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in February 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  An additional letter was sent in January 2008, which provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the claim based on all the evidence in the May 2011, June 2012, January 2013 supplemental statement of the cases (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining his service treatment records, VA and private medical records, and affording him VA examinations in connection with his claim in May 2010, September 2011, January 2012, and September 2012.  Additionally, a VHA medical opinion was obtained in December 2013.  The Veteran was afforded an opportunity to review the opinion and submit additional evidence or argument.  The Board thus concludes that there are no additional records outstanding with respect to this claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities, such as arthritis, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran is claiming entitlement to service connection for a low back disability.  Specifically, the Veteran contends that his back disability is a result of an in-service assault and an in-service fall, while pulling a boat from a trailer.  

Service treatment records reflect that, sometime prior to his separation examination in March 1981, the Veteran was involved in an assault, where his back was struck with a lug wrench at L1-L2.  On the March 1981 separation examination, the Veteran reported a contusion in the middle to lower back at L1-L2.  The Veteran had full range of motion, and the problem was found to not be disabling.

The Veteran's Denmar Correction Center medical records noted complaints of lumbar spine pain.  An October 2000 record notes complaints of low back pain, with no injury, trauma, or fall noted.  A February 2001 record noted that the Veteran complained of back pain, after a work injury lifting apples.  In March 2001, he also reported chronic back pain.  In July 2001, there was a notation that the Veteran twisted his back at work.  

VA treatment records show continued reports of back pain.  A June 2006 record noted that the Veteran recently injured his back at work.  He twisted his back and now had pain.  A July 2006 record noted that the Veteran had lower back pain for the last several years.  He reported that he had an injury in the military.  In a June 2008 record, the Veteran reported that he had low back pain from an injury in service.  

The Veteran was first afforded a VA examination in May 2010, where the examiner only opined that the Veteran's lower back disability was not caused by or related to his injury resulting in a contusion of the lower back as noted on the report of the March 1981 separation examination.  The examiner, however, did not opine as to the Veteran's other in-service injury.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  As a result, the claim was again remanded in September 2011 for an addendum opinion by the same examiner.

While the issue was on remand, the Veteran requested that he be afforded a new examination with a different examiner.  He stated that the May 2010 examiner did not understand his statements and assertions regarding his in-service injuries to his spine.  In September 2011, the Veteran was afforded a new VA examination with a different physician.  The examiner performed a full examination of the Veteran, and diagnosed him with degenerative joint disease and degenerative disc disease of the lumbar spine.  He opined that the Veteran's claimed disability was at least as likely as not incurred in or caused by service.  As rationale, he noted that the Veteran was injured twice involving the lower back, per his own statement.  He noted that, if the Veteran's statement was accurate, it was at least as likely as not that his lower back condition was related to service.  This explanation is inadequate, as the examiner did not actually provide a rationale but merely repeated his conclusion.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Because the examiner failed to perform adequate range of motion testing, the Veteran was scheduled for another VA examination in January 2012, with the same examiner.  The Veteran was again diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine.  This time, however, the examiner found that the 1981 lug wrench injury less likely than not caused the Veteran's current low back disability.  As a rationale, the examiner noted that the Veteran's documented symptoms were years after leaving service, and he had injured his back at least two times as documented at work.  The examiner noted that the Veteran's job history revealed that he did heavy laboring jobs all his life, and his degenerative joint disease and degenerative disc disease were actually related to occupation and work injuries.  The examiner did not discuss the Veteran's other alleged in-service injury.  Also he did not discuss the reason why there was a discrepancy in his September 2011 opinion and his January 2012 opinion.  

The United States Court of Appeals for Veterans Claims (Court) has held that a VA examination is inadequate where it ignores the claimant's statement of in-service incurrence.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Thus, the January 2012 opinion remains inadequate.  Further, the examiner noted as rationale that the Veteran did not have "documented" symptoms until years after service, but did not discuss the significance of the Veteran's claims of continuity of symptomatology since service.  The examiner's failure to provide rationale in the September 2011 opinion, as well as his total change of opinion only four months later with no new information and no explanation, renders the September 2011 opinion inadequate.  Nieves-Rodriguez, at 295.  Consequently, the Board again remanded the issue of service connection for a low back disability for an additional addendum opinion in August 2012.

The examiner submitted a September 2012 addendum opinion.  The examiner stated that it was his opinion that the fall in 1978 or 1979 and assault with a lug-wrench had no role in causing degenerative joint disease in the present case.  The onset of symptoms were long after the incidents and the separation examination was negative.  The examiner concluded that the rest of the data was self-explanatory as documented above.  However, the examiner again failed to discuss the Veteran's complaints of continuous back pain since service.  Additionally, the examiner did not provide a complete rationale for the conclusions reached, as well as comment as to why his prior examination reports contained contradicting opinions.  Dalton v. Nicholson, at 39; Nieves-Rodriguez, at 295.

Consequently, the Board sought a medical opinion from a VHA expert orthopedic spine surgeon.  The Division Chief of Neurosurgery submitted a December 2013 medical opinion.  He noted that he reviewed the pertinent medical records of the Veteran as to his claim for disability in relationship to an apparent lumbar back injury that occurred in March 1981.  The Chief noted that there were no imagining studies available for review, therefore, any conclusions were derived from the medical records.  

The Chief noted that the Veteran related an in-service March 1981 traumatic event involving the lumbar spine to his current chronic lumbar condition.  The Chief noted that there was no documentation of any neurological injury to the Veteran's lumbar spine such as a fracture, bony-ligamentous injury, or disc extrusion.  The Veteran also had periodic lumbar injuries secondary to his post-military employment.  The Chief stated that any symptoms the Veteran endured seemingly were brief and of a non-specific skeletal-muscular in nature.  There was no specific radiculopathic or neurogenic chronic problem.  In fact, there was a paucity of any data to support a nerve root impingement to cause a clinical sciatica picture.  

Additionally, the Chief stated that over a period of several decades, after twenty five years of age, the general population will develop degenerative change of the type the Veteran demonstrated in his 2006 lumbar spine x-rays.  This would occur without any specific outstanding singular traumatic event.  In fact, according to the Chief's reading of the Veteran's report, the degenerative lumbar findings were common to individuals engaged in physical labor who were over fifty years of age.  By report, the July 2006 lumbar spine x-rays demonstrated multilevel degenerative changes that were marginal at L1-L2.  There were more pronounced findings at the L2-3/L3-4 and T11-12-L1.  The Chief concluded that these were products of accumulative physical chronic mechanical stresses, not from a single traumatic event.  

He also stated that the Veteran's medical records noted injuries to the lumbar spine after his military discharge.  In short, there was documentation of lumbar events that were generally non-specific.  The Chief noted a March 2001 record that showed chronic back pain; a July 2001 record that stated there twisting of the Veteran's back at work and chronic back problems; and an October 2000 record noting chronic back problems from an old injury while in the service.  The Veteran had done construction work with intermittent back discomforts.  

The Chief stated that with respect to the question of the Veterans' claim of disability, there was no objective data given in the records to endorse a post-traumatic specific event causing a lumbar problem per se that occurred while he was in the military service.  Because of a lack of significant data to support a traumatic singular injury to the lumbar spine, from a neurosurgical standpoint, there was insufficient proof to conclude any in-service injury took place to engender a lifelong lumbar problem.  

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for a low back disability.  Although he has current low back diagnoses, to include DJD and DDD, the existing medical evidence does not show that these conditions manifested in-service or are otherwise related to service.

Initially, the Board notes that there is no medical evidence of record showing that the Veteran's DJD of the low back was manifested during his first post-service year.  There is no objective indication of this particular condition documented in VA or private treatment records until approximately two decades after his discharge from service.  Therefore, there is no competent and credible evidence of record showing that the Veteran's DJD of the low back was manifested during the Veteran's first year following discharge from active duty, and presumption service connection for DJD of the low back as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, although the Veteran's service treatment records show an in-service assault and lower back contusion, and the Veteran has submitted medical evidence indicating he has been diagnosed with a current low back disorder, the preponderance of the evidence is against a finding that a chronic low back disability had its onset during the Veteran's military service.  As previously mentioned,  the VHA Chief of Neurosurgery noted that there was no documentation of any neurological injury to the lumbar spine such as a fracture, bony-ligamentous injury, or disc extrusion.  He also noted that the Veteran had periodic lumbar injuries secondary to his post-military employment.  Any symptoms the Veteran endured seemingly were brief and of a non-specific skeletal-muscular in nature.  There was no specific radiculopathic or neurogenic chronic problem.  In fact, the Chief noted that there was a paucity of any data to support a nerve root impingement to cause a clinical sciatica picture.  The Chief concluded that after twenty five years of age, the general population will develop degenerative change of the type the Veteran demonstrated in his 2006 lumbar spine x-rays.  This would occur without any specific outstanding singular traumatic event.  Most importantly, according to Chief's reading of the Veteran's report, his degenerative lumbar findings were common to individuals engaged in physical labor who were over fifty years of age.  The Chief noted that the Veteran's findings were products of accumulative physical chronic mechanical stresses, not from a single traumatic event.  The Chief stated that there was no objective data given in the records to endorse a post-traumatic specific event causing a lumbar problem per se that occurred while the Veteran was in the military service.  Lastly, because of a lack of significant data to support a traumatic singular injury to the lumbar spine, from a neurosurgical standpoint, there was insufficient proof to conclude any in-service injury took place to engender a lifelong lumbar problem.  

The VHA physician's opinion noted above is based on review of the claims folder, including the Veteran's service treatment records and the Veteran's description of symptomatology, and his opinion thoroughly discusses the Veteran's pertinent in-service and post-service medical records.  The VHA physician offered a detailed explanation for the opinion rendered that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Given the VHA physician's access to the claims folder and the thoroughness and detail of the opinion, the Board finds this opinion to be highly probative in determining whether service connection for a low back disability is warranted.

The Board has carefully considered the Veteran's assertions that he has a low back disability that had its onset in service.  With regard to arthritis, his description of chronic back pain alone could provide a basis for service connection for arthritis per the provisions of 38 C.F.R. § 3.303(b).  Here, the Veteran has provided credible evidence of in-service back injury and claims chronic back problems since service.  

However, the VHA examiner who considered the Veteran's description of symptomatology in light of the type of injuries in service found that the Veteran's current back disability, to include arthritis, did not have its onset in service or related to the in service injuries.  Additionally, the Board observes that there is no objective indication of a chronic low back disability until documented in a October 2000 private treatment record, almost two decades after his military service ended, which tends to weigh against an inservice onset.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Overall, the Board finds that the VHA examiner's opinion of no current disability related to the inservice injuries greatly outweighs the Veteran's personal opinion that his current back disability had its onset in service or is related thereto, as the VHA examiner has greater training and expertise than the Veteran in determining whether his report of chronic back pain since service supports a medical finding of a current back disability present since service, to include arthritis.  In this context, the Board finds that the VHA examiner's assessment greatly outweighs the Veteran's generalized allegation of chronicity of symptoms in service and thereafter and, thus, outweighs any evidentiary benefit pursuant to the 38 C.F.R. § 3.303(b).

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, and the Veteran is sincere in his belief that he has a low back disability that is related to his time in service.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, to include DJD and DDD is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


